192 F.3d 1329 (9th Cir. 1999)
IRINA GORBACH; JOSE LUIS ROSAS-MADRID; AGUEDA ESCALANTE; RUBEN LARA; JAVIER SANGUINO; MAC MAURICE CHUKWUD IJEAKU; LORETO MONCADO JUAN; PEDRO LEGARDA-LEGARDA; ADOLPHO ERAZO, Plaintiffs-Appellees,v.JANET RENO, Attorney General of the United States; DORIS M. MEISSNER, Commissioner of Immigration and Naturalization Service; UNITED STATES IMMIGRATION AND NATURALIZATION SERVICE, Defendants-Appellants.
No. 98-35723
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed October 19, 1999

Before: HUG, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active  judges of this court, it is ordered that this case be reheard by  the en banc court pursuant to Circuit Rule 35-3.  The three-judge panel opinion, Gorbach v. Reno, 179 F.3d 1111 (9th Cir. 1999), is  withdrawn.